Title: To Thomas Jefferson from Thomas Leiper, 20 November 1804
From: Leiper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philada. Novr. 1804
                  
                  When a man is overcharged with gratitude he is at a loss how to go about returning thanks for the favors he has received—This believe me is my case or long or this I would have returned you my best thanks for the Honor and I may add the Proffit (which I had most in view) you have confered on Callender Irwine which embraces the wants of the Widow and Fatherless—The Widow now smiles and the Children rejoice O! what comfort & consolation their was in looking at them when the news arrived of your appointment—I never shall forget this act of kindness in you it has got possession of my soul and time can never remove it—with the utmost respect I am 
                  Your most Obedient St.
                  
                     Thomas Leiper 
                     
                  
               